Citation Nr: 0105559	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-01 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  The propriety of the initial noncompensable evaluation 
assigned for bilateral hearing loss.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from February 1974 to February 
1977.

The appeal arises from the December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, in pertinent part, granting 
service connection for bilateral hearing loss and assigning a 
noncompensable rating for that disorder, and denying service 
connection for a right knee disorder, a left knee disorder, 
and a back disorder. 



REMAND

On a submitted VA Form 9 received in January 2000 which 
perfected his appeal, the veteran checked a box indicating 
that he desired a Board hearing at the RO.  However, the 
veteran also attached to that VA Form 9 a VA Form 21-4138 on 
which he stated that he desired a hearing before a hearing 
officer at the RO.  A hearing before an RO hearing officer 
was scheduled for the veteran on February 24, 2000.  However, 
the veteran on February 24, 2000 submitted a written request 
to cancel that hearing before an RO hearing officer, but 
expressing his desire to continue his appeal.  In view of the 
foregoing, the Board directed a letter to the veteran and his 
representative dated May 10, 2000, inquiring if he desired a 
hearing before a member of the Board either at the RO or in 
Washington, D.C.  In the body of that letter the veteran was 
informed that if no reply was received within 30 days, 
arrangements would be made to schedule a hearing before a 
member of the Board at the RO (a Travel Board hearing).  No 
reply has been received to this letter.  Accordingly, due 
process requires that the case be remanded to the RO for 
scheduling of a Travel Board hearing.  



The case is remanded for the following action:

The veteran should be accorded a Travel 
Board hearing before a member of the 
Board traveling to the RO for the 
purpose of conducting such hearings.  
After the Board hearing at the RO has 
been conducted, the case should be 
returned to the Board for further 
consideration, without further action by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


